DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/2/19 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0027658) in view of Nagamatsu et al. (US 2012/0283368) and Takahashi (US 2008/0206645).

With respect to claims 1, 3, 6-7, 9, 11-16, and 22, Kim et al. disclose ceramic-coated separator containing ionic polymer (title) wherein, preferably, the porous membrane used to prepare a ceramic-
Kim et al. teach that preferably, ceramic particles coated on the separator in accordance with preferred embodiments of the present invention are inorganic particles commonly used in the art and not limited to particular ones as far as they are stable within a battery operation voltage (for example, 0 to 5 V based on Li/Li+) (Paragraph 0048).
Kim et al. teach that the ceramic particles may include, but are not limited only to, SiO.sub.2, Al.sub.20.sub.3, TiO.sub.2, SnO.sub.2, CeO.sub.2, ZrO.sub.2, BaTiO.sub.3, and Y.sub.20.sub.3 and at least two kinds of these ceramic particles may be mixed. Preferably, the diameter of these ceramic particles is not limited, but may preferably be in the range of 0.001 to 1 .mu.m to uniformly disperse the particles, control the thickness of the coating layer, and suitably maintain an adequate porosity. This diameter is preferable because it has been found that if the diameter of the ceramic particles is suitably less than 0.001 .mu.m, their dispersion property is suitably decreased, and thus it is difficult to uniformly coat the solution on the porous membrane substrate. Further, if the diameter is more than 1 .mu.m, the size of pores formed on the coating layer is suitably large, and further it is difficult to control the thickness of the coating layer (Paragraph 0049).
With respect to wax coating, Kim et al. teach that the invention uses an ionic polymer as a suitable binder to stably deposit ceramic particles on the separator substrate, where the ionic polymer used in the present invention may preferably be an ionic polymer containing metal cations (Paragraph 0055).

Kim et al. teach that the lithium secondary battery is preferably prepared in such a manner that materials capable of intercalating and deintercalating lithium ions are used as negative and positive electrode materials, a porous separator is suitably disposed between the two electrodes, and an electrolyte is suitably injected into the porous separator (Paragraph 0007).
Kim et al. do not specifically teach surface treated particles where the surface treatment being a molecule having a reactive end and a non-polar end. However, Nagamatsu et al. disclose surface treated calcium carbonate filler for resin (title) wherein, the relates to the surface treated calcium carbonate filler for resins in which the surface active agent (A) is selected from the group consisting of saturated fatty acids and salts thereof (Paragraph 0018).
Nagamatsu et al. teach that the surface treated calcium carbonate filler for resins of the present invention has high dispersibility in resins, and can provide a resin composition having excellent durability, strength, and stability with time (Paragraph 0024).
Nagamatsu et al. teach that the surface treated calcium carbonate filler for resins according to the present invention comprises calcium carbonate particles, the surface of which has been treated with at least one surface active agent (A) selected from the group consisting of saturated fatty acids, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface treatment of Nagamatsu et al. on the inorganic particles of Kim et al. because Nagamatsu et al. teach that the surface treated calcium carbonate filler for resins of the present invention has high dispersibility in resins, and can provide a resin composition having excellent durability, strength, and stability with time (Paragraph 0024).
Kim in view of Nagamatsu fails to teach specifically that the plurality of particles is dispersed in the membrane.
Takahashi teaches a microporous membrane wherein particles are dispersed in a polymeric material ([0045]).
It would have been obvious to the skilled artisan to use the known membrane structure of Takahashi in the membrane of Kim in view of Nagamatsu and the results would have been predictable. MPEP 2143 III B

Kim et al. teach that in a one embodiment, the coating material comprises 10 to 90 wt % of an ionic polymer (Paragraph 0039).
Kim et al. teach that the invention provides a method for preparing a high safety ceramic-coated separator and a lithium secondary battery using the same (Paragraph 0044).

Regarding claim 22, as is discussed above, Kim teaches nonwoven cellulose fiber as the membrane.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nagamatsu, Takahashi, and Mrozinski et al. (US 2014/0094076).
The teachings of Kim, Nagamatsu, and Takahashi as discussed above are incorporated herein. 

With respect to claims Kim discloses a separator containing ionic polymer (title) wherein, preferably, the porous membrane used to prepare a ceramic-coated separator in accordance with the present invention may be formed of at least one selected from the group consisting of, but not limited to, a polyolefin resin such as polyethylene and polypropylene, a fluorine resin such as polyvinylidene fluoride and polytetrafluoroethylene, a polyester resin such as polyethylene terephthalate and polybutylene terephthalate, a polyacrylonitrile resin, and a cellulose nonwoven fabric (Paragraph 0046).

With respect to wax coating, Kim et al. teach that the invention uses an ionic polymer as a suitable binder to stably deposit ceramic particles on the separator substrate, where the ionic polymer used in the present invention may preferably be an ionic polymer containing metal cations (Paragraph 0055).
Kim et al. do not specifically teach surface treated particles where the surface treatment being a molecule having a reactive end and a non-polar end. However, Nagamatsu et al. disclose surface treated calcium carbonate filler for resin (title) wherein, the relates to the surface treated calcium carbonate filler for resins in which the surface active agent (A) is selected from the group consisting of saturated fatty acids and salts thereof (Paragraph 0018).
Nagamatsu et al. teach that the surface treated calcium carbonate filler for resins of the present invention has high dispersibility in resins, and can provide a resin composition having excellent durability, strength, and stability with time (Paragraph 0024).
Nagamatsu et al. teach that the surface treated calcium carbonate filler for resins according to the present invention comprises calcium carbonate particles, the surface of which has been treated with at least one surface active agent (A) selected from the group consisting of saturated fatty acids, unsaturated fatty acids, alicyclic carboxylic acids, resin acids, and salts thereof and with at least one compound (B) having the ability to chelate alkaline earth metals, the compound (B) being selected from the group consisting of phosphonic acids, polycarboxylic acids, and salts thereof (Paragraph 0026).

Kim in view of Nagamatsu fails to teach specifically that the plurality of particles is dispersed in the membrane.
Takahashi teaches a microporous membrane wherein particles are dispersed in a polymeric material ([0045]).
It would have been obvious to the skilled artisan to use the known membrane structure of Takahashi in the membrane of Kim in view of Nagamatsu and the results would have been predictable. MPEP 2143 III B

Kim in view of Nagamatsu and Takahashi fails to teach that the membrane is tubular.
Mrozinski teaches a microporous membrane that is a tube ([0002]).
It would have been obvious to the skilled artisan at the time of the invention to make the membrane of Kim in view of Nagamatsu and Takahashi as a tube, such as suggested by Mrozinski, since it is a known shape of microporous membranes.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,049,862. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter.

Claims 1-5 and 20 are rejected over claim 1 of ‘862.
Claims 6-13 are rejected over claims 3-10 of ‘862, respectively.
Claims 14, 15, and 16-19 are rejected over claim 17 of ‘862.

Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,249,862 in view of Mrozinski.


Mrozinski teaches a microporous membrane that is a tube ([0002]) and made of a nonwoven fabric ([0119]).
It would have been obvious to the skilled artisan at the time of the invention to make the membrane of ‘862 as a tube, such as suggested by Mrozinski, since it is a known shape of microporous membranes. Further, it would have been obvious to make the separator of ‘862 as a nonwoven fabric and the results would have been predictable. MPEP 2143 III B

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729